Exhibit 10.62
 
NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH IT IS CONVERTIBLE HAVE BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
SECTION 3(b), 4(2) OR 4(6) OF THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD, PLEDGED,
TRANSFERRED, ASSIGNED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION OR EXCLUSION FROM THE REGISTRATION REQUIREMENTS THEREUNDER
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.


May 23,
2011                                                                                                           




REMEDY OF CONVERTIBLE NOTE DEFAULT


THE ORIGINAL NOTES subject to this AGREEMENT are the Notes issued by National
Automation Services, Inc., a corporation organized and existing under the laws
of the State of Nevada (the “Company”), to Donovan Enterprises, Inc. & George
Donovan (Holder), designated as Company’s 20% Convertible Notes (the “Notes”),
issued on October 15, 2010 (the “Original Issuance Date”) and due in six months
from the Original Issuance Date on April 15, 2011 (the “Original Due Date” or
“Maturity Date”), in an aggregate principal amount of Two Hundred Thousand
Dollars (US $200,000.00).   Said Notes are hereinafter referred to as “Notes of
Oct 15.”


Holder and the Company mutually agree to extend the terms of the Notes of Oct 15
for six months from the original maturity date of April 15, 2011 to a “New
Maturity Date” of October 15, 2011, and to keep intact all binding obligations
of such Notes of Oct 15 from their original content and date, with only the
following two modifications in consideration for Holder granting this extension
to the New Maturity Date:


1) Conversion and Sale of Stock: In accordance with the conversion provisions of
Section 2. (a) of the Notes of Oct 15 and as an accommodation by Holder to
Company, Holder will exercise one half of Holder’s stock conversion rights
provided under the original Notes of Oct 15.  Conversion price will be set at
$0.025 per share instead of $0.05 per share as originally agreed in
consideration for the Original Notes.


2) New Notes: With one half of the conversion of the Original Notes the Company
will Capitalize the interest accrued under the Original Notes and apply the
balance to the new principal balance as follows:


 
a)
$150,000 Original Note of October 15, 2010 to George Donovan as of May 23, 2011
accrued interest balance of $ 36,000 for a total note balance of $186,000. One
half of the balance of principle and interest will be converted into the
Company’s common stock in the amount of $93,000. The remaining balance of
$93,000 will be issued with a new addendum note. The new balance of $93,000 will
accrue interest at 20% over the next 6 months where upon October 15, 2011 the
note will become due.

 
 
 

--------------------------------------------------------------------------------

 
 
 
b)
$50,000 Original Note of October 15, 2010 to George Donovan as of May 23, 2011
accrued interest balance of $ 12,000 for a total note balance of $62,000. One
half of the balance of principle and interest will be converted into the
Company’s common stock in the amount of $31,000. The remaining balance of
$31,000 will be issued with a new addendum note. The new balance of $31,000 will
accrue interest at 20% over the next 6 months where upon October 15, 2011 the
note will become due.







IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized as of the date first above indicated.


 
 

 
NATIONAL AUTOMATION SERVICES, INC.
           
By:
/s/ Robert Chance      
Name: Robert W. Chance - CEO
                 


Acceptance:
 

     
By:
/s/ George Donovan     Donovan Enterprises, Inc.     George Donovan, its    

 

     
By:
/s/ George Donovan     George Donovan, its    

 
 
2

--------------------------------------------------------------------------------

 
 
NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH IT IS CONVERTIBLE HAVE BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
SECTION 3(b), 4(2) OR 4(6) OF THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD, PLEDGED,
TRANSFERRED, ASSIGNED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION OR EXCLUSION FROM THE REGISTRATION REQUIREMENTS THEREUNDER
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.
 

No. CE-2          $93,000.00

 
20% CONVERTIBLE NOTE DUE SIX MONTHS FROM THE ORIGINAL ISSUANCE DATE


THIS NOTE is a duly authorized note issued by National Automation Services,
Inc., a corporation organized and existing under the laws of the State of Nevada
(the “Company”), designated as its 20% Convertible Notes (the “Notes”) due in
six months from the Original Issuance Date (the “Maturity Date”), issued on May
23, 2011 (the “Original Issuance Date”) in an aggregate principal amount of
Ninety Three Thousand Dollars (US $93,000.00).


FOR VALUE RECEIVED, the Company promises to pay to George Donovan (the “Holder”)
the principal sum of $93,000, on or prior to the Maturity Date and to pay
interest to the Holder on the principal sum at a flat rate of 20% of the
principal amount of the Note (40% per annum).  Interest shall accrue daily
commencing on the Original Issuance Date until payment in full of the principal
sum, together with all accrued and unpaid interest, has been made.  If at any
time after the Original Issuance Date an Event of Default has occurred, the
Holder shall be entitled to remedies under Section 2 hereof.  Company is
accepting all or part of the Offering in $25,000.00 increments and above at
Holder’s discretion.  This is not a Public Offering and is for accredited
investors only.


This Note is subject to the following additional provisions:


Section 1.          Events of Default and Remedies.


I.           “Event of Default,” when used herein, means any one of the
following events (whatever the reason and whether any such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):


(a)           any default in the payment of the principal of or interest on this
Note as and when the same shall become due and payable either at the Maturity
Date, by acceleration, conversion, or otherwise;
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           the Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach of, this
Note, and such failure or breach shall not have been remedied within three (3)
Business Days of its receipt of notice of such failure or breach;


(c)           the Company shall commence a voluntary case under the United
States Bankruptcy Code as now or hereafter in effect or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the Company
under the Bankruptcy Code and the petition is not controverted within thirty
(30) days, or is not dismissed within sixty (60) days, after commencement of the
case; or a “custodian” (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or any substantial part of the property of the Company or
the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or there is commenced against the Company any
such proceeding which remains undismissed for a period of sixty (60) days; or
the Company is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Company
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues undischarged or unstayed for a period of
thirty (30) days; or the Company makes a general assignment for the benefit of
creditors; or the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company shall call a meeting of its creditors with a view to arranging a
composition or adjustment of its debts; or the Company shall by any act or
failure to act indicate its consent to, approval of or acquiescence in any of
the foregoing; or any corporate or other action is taken by the Company for the
purpose of effecting any of the foregoing;


II.           i)               If any Event of Default occurs and continues,
then the Holder may, by notice to the Company, accelerate all of the payments
due under this Note by declaring all amounts so due under this Note, whereupon
the same shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are waived by the Company,
notwithstanding anything contained herein to the contrary, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.  Such declaration may be rescinded and annulled by the Holder at
any time prior to payment hereunder.  No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent
thereon.  This shall include, but not be limited to the right to temporary,
preliminary and permanent injunctive relief without the requirement of posting
any bond or undertaking.


(b)           The Holder may thereupon proceed to protect and enforce its rights
either by suit in equity and/or by action at law or by other appropriate
proceedings whether for the specific performance (to the extent permitted by
law) of any covenant or agreement contained in this Note or in aid of the
exercise of any power granted in this Note, and proceed to enforce the payment
of this Note.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Except as expressly provided for herein, the Company specifically
(i) waives all rights it may have (A) to notice of nonpayment, notice of
default, demand, presentment, protest and notice of protest with respect to any
of the obligations hereunder or the shares of Common Stock and (B) notice of
acceptance hereof or of any other action taken in reliance hereon, notice and
opportunity to be heard before the exercise by the Holder of the remedies of
self-help, set-off, or other summary procedures and all other demands and
notices of any type or description except for cure periods; and (ii) releases
the Holder, its officers, directors, agents, employees and attorneys from all
claims for loss or damage caused by any act or failure to act on the part of the
Holder, its officers, attorneys, agents, directors and employees except for
gross negligence or willful misconduct.


(d)           As a non-exclusive remedy, upon the occurrence of an Event of
Default, the Holder may convert the remaining principal amount of the Notes and
accrued interest thereon at the Fixed Conversion Price upon giving a Notice of
Conversion to the Company.  Except as otherwise provided herein, the Company
shall not have the right to object to the conversion and it shall release the
shares of Common Stock so elected.


Section 2.          Conversion.


(a)           The unpaid principal amount of this Note plus all accrued interest
thereon shall be convertible into shares of Common Stock at the Conversion Price
of $.025 per share, at the option of the Holder, in whole subject to certain
timing restrictions described below. Shares issued upon Conversion shall be
Restricted Stock subject to a mandatory holding period of six (6) months as
promulgated by the SEC. The date on which such conversion is to be effected (the
“Conversion Date”) shall be as set forth in Section 2(g). The Holder shall
effect conversions by surrendering the Note to be converted to the Company,
together with the form of notice attached hereto as Appendix I (“Notice of
Conversion”).  Each Notice of Conversion shall specify the amount of principal
and accrued interest to be converted. Each Notice of Conversion, once given,
shall be irrevocable.  If the Holder is converting less than the entire
principal amount represented by this Note, the Company shall deliver to the
Holder a new Note for such principal amount as has not been converted within ten
(10) Business Days of the Conversion Date.  Upon conversion in full of the Note
or upon payment in full on or before the Maturity Date, the Purchaser shall
return the Note to the Company for cancellation.


(b)           The Company shall use reasonable efforts to deliver to the Holder
not later than ten (10) Business Days after the Conversion Date, (i) a
certificate or certificates representing the number of shares of Common Stock
being acquired upon the conversion of this Note, and once this Note so converted
in part shall have been surrendered to the Company, the Company shall deliver to
the Holder a Note in the principal amount, if any, of this Note not then
converted; provided, however, that the Company shall not be obligated to issue
certificates evidencing the shares of Common Stock issuable upon conversion of
this Note until this Note is either delivered for conversion to the Company or
the Holder notifies the Company that this Note has been lost, stolen or
destroyed and provides an affidavit of loss and an agreement reasonably
acceptable to the Company indemnifying the Company from any loss incurred by it
in connection with such loss, theft or destruction.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           The Company covenants and agrees that it shall, at all times,
reserve and keep available out of its authorized and unissued Common Stock
solely for the purpose of issuance upon conversion of this Note as herein
provided, free from preemptive rights or any other actual contingent purchase
rights of persons other than the Holder of this Note, such number of shares of
Common Stock as shall be issuable upon the conversion of the aggregate principal
amount of the outstanding Notes.  The Company covenants that all shares of
Common Stock that shall be so issuable shall, upon issuance, be duly and validly
authorized and issued and fully paid and non-assessable.


(d)           No fractional shares of Common Stock shall be issuable upon a
conversion hereunder and the number of shares to be issued shall be rounded up
or down to the nearest whole share.


(e)           The issuance of a certificate or certificates for shares of Common
Stock upon conversion of this Note shall be made without charge to the Holder
for any documentary stamp or similar taxes that may be payable in respect of the
issuance or delivery of such certificate, provided that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the Holder and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.


(f)            The Note converted into Common Stock shall be canceled upon
conversion.


(g)           Each Notice of Conversion shall be given to the Company pursuant
to Section 8 and shall be affected on the Business Day on which it is deemed so
given if given no later than 5:00 p.m. Nevada time on such Day.  In the event
that the Notice of Conversion is deemed given to the Company after 5:00 p.m.
Nevada time on any Business Day or at any time on a day that is not a Business
Day, Notice of Conversion will be affected on the following Business Day.


Absolute Payment Obligation; Limitation on Prepayment.  Except as expressly
provided herein, no provision of this Note shall alter or impair the obligation
of the Company, which is absolute and unconditional, to pay the principal of,
and interest on, this Note at the time, place, and rate, and in the coin or
currency, herein prescribed.  This Note is a direct obligation of the
Company.  This Note ranks pari passu with all other Notes now or hereafter
issued under the terms set forth herein.


Section 3.               No Rights as a Stockholder.  This Note shall not
entitle the Holder to any of the rights of a stockholder of the Company,
including without limitation, the right to vote, to receive dividends and other
distributions, or to receive any notice of, or to attend, meetings of
stockholders or any other proceedings of the Company, unless and to the extent
converted into shares of Common Stock in accordance with the terms hereof.


Section 4.               Loss, Theft, Mutilation or Destruction.  If this Note
shall be mutilated, lost, stolen or destroyed, the Company shall execute and
deliver, in exchange and substitution for and upon cancellation of a mutilated
Note, or in lieu of or in substitution for a lost, stolen or destroyed Note, a
new Note for the principal amount of this Note so mutilated, lost, stolen or
destroyed but only upon receipt of an affidavit of such loss, theft or
destruction of such Note, and, if requested by the Company, an agreement to
indemnify the Company in form reasonably acceptable to the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 5.           Payment Dates.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next following Business Day.


Section 6.           Notices.  All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt, by facsimile transmission against
facsimile confirmation, or mailed by recognized overnight courier prepaid, to
the parties at the following addresses or facsimile numbers:
 
 
If to the Company:
National Automation Services, Inc.

 
 
P.O. Box 531744

 
 
Henderson NV, 89053

 
 
Attn:  Robert W. Chance, President & CEO

 
 
Fax:   (480) 892-1085

 
 
If to the Holder:
George Donovan

 
All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 8, be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 8, be deemed given upon facsimile confirmation, (c)
if delivered by overnight courier to the address as provided in this Section 8,
be deemed given on the earlier of the first Business Day following the date sent
by such overnight courier or upon receipt and (d) if by electronic mail, when
directed to an electronic mail address provided for in this Section 8, be deemed
given upon delivery (in each case regardless of whether such notice, request or
other communication is received by any other Person to whom a copy of such
notice is to be delivered pursuant to this Section 8). Any party from time to
time may change its address, facsimile number, email address or other
information for the purpose of notices to that party by giving notice specifying
such change to the other party hereto.


Section 7.           Waiver.  Any waiver by the Company or the Holder of a
breach of any provision of this Note shall not operate as or be construed to be
a waiver of any other breach of such provision or of any breach of any other
provision of this Note.  The failure of the Company or the Holder to insist upon
strict adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note.  Any waiver must
be in writing.


 
7

--------------------------------------------------------------------------------

 
 
Section 8.               Invalidity.  If any provision of this Note is held to
be invalid, illegal or unenforceable, the balance of this Note shall remain in
effect, and if any provision is held to be inapplicable to any person or
circumstance, it shall nevertheless remain applicable to all other persons and
circumstances.


Section 9.               Rules of Construction. By its acceptance of this Note,
Holder acknowledges and agrees that he has been represented by counsel during
the negotiation and execution of this Note, and therefore he waives the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.


Section 10.             Governing Law.  This Note shall be construed and
enforced in accordance with and governed by the internal laws of the State of
Nevada, without regard to its principles of conflicts of laws.


Section 11.             Consent to Jurisdiction; Service of Process.  The
Company and Holder, by his acceptance of this Note, each irrevocably consents
and agrees that any proceeding commenced by it arising out of or relating to
this Note shall be brought only in the applicable court in the State of Nevada,
and each (i) irrevocably accepts and submits to the jurisdiction of such court
in personam, (ii) irrevocably and unconditionally waives any objection to the
laying of venue in such court, (iii) irrevocably and unconditionally waives and
agrees not to plead or assert the claim that any such court is not a convenient
forum with respect to any such proceeding or other similar defense or doctrine,
and (iv) agrees that process in any such proceeding may be served on any party
in the manner provided herein for the giving of notices or in any other manner
provided by applicable law.


Section 12.             Waiver of Jury Trial. The Company and Holder, by his
acceptance of this Note, each irrevocably waives any and all right to trial by
jury in any proceeding arising out of or related to this Note.


Section 13.             Transfer; Assignment.  This Note is not transferable,
negotiable or assignable by Holder except pursuant to the laws of descent and
distribution.


Section 14.             Headings.  Headings are for convenience of reference
only and shall not limit or otherwise affect or be used in the construction of
any of the terms or provisions hereof.


IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized as of the date first above indicated.
 
 

 
NATIONAL AUTOMATION SERVICES, INC.
           
By:
/s/ Robert W Chance
     
Name: Robert W. Chance
     
Title: President & Chief Executive Officer
 

 
 
 8

--------------------------------------------------------------------------------